Citation Nr: 1822800	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for high cholesterol.

7. Entitlement to service connection for a prostate disability.  

8. Entitlement to service connection for diabetes mellitus, type II.

9. Entitlement to service connection for migraine headaches.

10. Entitlement to service connection for an organic mental disorder. 

11. Entitlement to service connection for a chronic disability to account for sleep conditions.

12. Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  

13. Entitlement to an earlier effective date for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Attorney, J. Michael Woods


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran requested a hearing, and a hearing was scheduled for March 2015.  However, the Veteran did not report for the hearing.  Additionally, in a November 2015 written statement, the Veteran withdrew his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).  


FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of no higher than 31.25 decibels (dB) for the right ear and no higher than 33.75 dB for the left ear; the Veteran's speech recognition scores were no lower than 92 percent for the right ear and 84 percent for the left ear.

2. The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.

3. The Veteran's hypertension did not manifest during his active service or within a year of his discharge, nor may it be presumed to have done so, and is not otherwise etiologically related to his active service.  

4. There is no indication of a causal or etiological link between the Veteran's back disability and his active service.

5.  The record does not reflect a current diagnosis for sleep apnea or persistent or recurrent symptoms of a sleep condition.  

6. High cholesterol is not a disability for VA benefits purposes.

7. There is no indication of a causal or etiological link between the Veteran's prostate disability and his active service.

8. There is no indication of a causal or etiological link between the Veteran's diabetes and his active service.
9. The Veteran's current headaches disability is etiologically linked to his service-connected tinnitus.

10. The Veteran's current psychiatric (organic mental) disorder is etiologically linked to his service-connected tinnitus.

11. The record does not reflect a current diagnosis or persistent or recurrent symptoms of a sleep condition.  

12. On December 31, 2012, the Veteran was notified that a December 2012 rating decision had granted service connection for bilateral hearing loss and tinnitus and assigned an effective date of September 22, 2011; the Veteran did not file a notice of disagreement challenging the effective date assigned in this decision within a year of the notice provided; the December 2012 rating decision is final as to the assigned effective date; in the May 2017 VA substantive appeal, the Veteran indicated that he was challenging the effective date assigned for his award of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.87, Diagnostic Code 6260 (2017).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a), 3.304, 3.307(b), 3.309(a) (2017).

4. The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

6. The criteria for service connection for high cholesterol have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

7. The criteria for service connection for a prostate disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

8. The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303(a), 3.304, 3.307(b), 3.309(a) (2017).

9. The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

10. The criteria for service connection for an organic mental disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

11. The criteria for service connection for a chronic disability to account for sleep conditions have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

12. The Veteran's claim for an earlier effective date for service connection for bilateral hearing loss is a freestanding effective date claim, which is barred as a matter of law, and is dismissed.  38 U.S.C. §§ 5110, 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.400, 20.1103 (2017).

13. The Veteran's claim for an earlier effective date for service connection for tinnitus is a freestanding effective date claim, which is barred as a matter of law and is dismissed.  38 U.S.C. §§ 5110, 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.400, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA audio examination afforded the Veteran in March 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and conducted puretone and Maryland CNC tests.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Mental Disorder

The Veteran contends that he has a current mental disorder related to his service-connected tinnitus.  The Veteran is service-connected for tinnitus.  He also has a current diagnosis for a mental disorder.  A May 2017 private opinion from Dr. H.H. indicates that the Veteran has a current diagnosis for "anxiety disorder due to another medical condition."  The Board acknowledges that the appeal is for an organic mental disorder.  However, as a Veteran is service connected for symptoms and not diagnoses, the claim for a mental disorder encompasses the Veteran's current mental disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the remaining issue is a nexus between the two disabilities.

The May 2017 letter from Dr. H.H. addresses a nexus.  Dr. H.H. opined that the Veteran's bilateral hearing loss and tinnitus are more likely than not the cause of his anxiety disorder due to another medical condition.  Dr. H.H. indicated that a body of medical literature discusses the association between tinnitus and comorbid psychological disorders, including a high prevalence of anxiety and depression in tinnitus sufferers.  Dr. H.H. also indicated that numerous research studies document that hearing loss has a significant biopsychosocial impact on quality of life and that people with hearing loss are more inclined to experience depression.  As Dr. H.H. provided an opinion based on medical knowledge and training and supported by medical literature, the Board finds the opinion probative.  The Board also notes that there is no negative nexus opinion of record to counter this opinion.

In light of the probative evidence, the Board finds that service connection for an anxiety disorder, which is secondary to the Veteran's service-connected tinnitus and/or hearing loss, is established.  


	(CONTINUED ON NEXT PAGE)

Headaches 

The Veteran contends that his current headaches are related to his service-connected tinnitus.  As noted, the Veteran is service-connected for tinnitus.  While the record is not clear for a clinical diagnosis of headaches, headaches are self-diagnosable.  Thus, the Board concedes a current diagnosis, and the remaining issue is a nexus between the two disabilities.

A May 2016 opinion from Dr. H.S. addresses a nexus.  In the letter, Dr. H.S. notes that the Veteran reports that his headaches began in the late 1970s after discharge and that this is also when his tinnitus really began to bother him as well.  He reported that both his tinnitus and headaches have increased in severity and frequency over the years.  Dr. H.S. opined that the Veteran's headaches are caused by his tinnitus.  Dr. H.S. reasoned that on present examination, the Veteran reported that when his tinnitus flares up, it brings on a headache.  He stated that the tinnitus is more severe in his left ear and that his headaches usually start on the left side of his head.  Dr. H.S. stated that it is known that damage to the auditory system resulting in tinnitus can also cause headaches.  Dr. H.S. cited medical literature from "Psychological and Audiological Correlates of Perceived Tinnitus Severity."  As Dr. H.S. provided an opinion based on medical knowledge and training and supported by medical literature, the Board finds the opinion probative.  The Board also notes that there is no negative nexus opinion of record to counter this opinion.

In light of the probative evidence, the Board finds that service connection for headaches, which are secondary to the Veteran's service-connected tinnitus, is established.  

Hypertension

Hypertension is considered chronic for VA purposes.  There is a rebuttable presumption of service connection for certain chronic diseases, including hypertension, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to establish the second and third elements of service connection.  38 C.F.R. § 3.303(b).  

In the case at hand, the Veteran contends that his hypertension developed during his active service.  See June 2014 VA 9 form.  The record reflects that the Veteran has a current diagnosis for hypertension.  As such, the Board need not discuss additional evidence establishing a current disability.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).  As to his in-service blood pressure, service treatment records (STRs) indicate blood pressure levels of 134/76 in August 1968, 118/64 in August 1969, and 140/88 in August 1972.  Additionally, a February 2013 letter from Dr. J.A. states that the Veteran's blood pressure at induction was 118/62, but in August 1972, his blood pressure was 140/88.  Dr. J.A. did not provide an opinion regarding etiology.    

Having reviewed the record, to include medical and lay evidence, the Board finds that service connection for hypertension is not warranted.  As hypertension is a chronic disease, the Board has initially considered service connection on a presumptive basis under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the second and third elements of service connection.  

The Veteran was not diagnosed with hypertension in service.  The Board acknowledges the February 2013 letter from Dr. J.A. suggesting that the Veteran's blood pressure rose during service.  Also, the Board notes that the Veteran's induction blood pressure was 118/64, not 118/62 as indicated by Dr. J.A.  However, as the reading is transcribed by hand, the Board finds it reasonable that it may be perceived as "118/62."  Regardless, while the record does reflect an increase in the Veteran's blood pressure during service, his in-service blood pressure results do not meet the requirements for a compensable rating under the relevant diagnostic code, as required for the presumption for chronic diseases to apply.  38 C.F.R. § 3.309(a).  

The relevant code for hypertension, Diagnostic Code 7101, provides that a compensable rating for hypertension, 10 percent, requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  The Veteran's in-service blood pressure readings, which ranged between 118/64 at the lowest and 140/88 at the highest, do not meet these requirements.  Nor are the Veteran's in-service blood pressure levels indicative of a history of diastolic pressure of 100 or more.  To the contrary, the STRs reflect that the Veteran never had a diastolic pressure of 100 or more in service.  Accordingly, the Board determines that a chronic disability did not manifest during service.  

The record also does not reflect that the Veteran's current hypertension manifested within one year following service.  The Veteran was discharged from service in 1971, and the record does not suggest that he was diagnosed with hypertension in the year following discharge.  Nor has the Veteran alleged as such.  As a chronic disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service or within the presumptive period is not adequately supported, and the presumption of service connection for chronic diseases does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether the second and third elements of service connection may be established based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the record does not suggest that the Veteran's blood pressure has been consistently high since service.  There are no blood pressure readings either from home machine readings or readings taken at a medical office to indicate high blood pressure since discharge.  As such, the record does not support that that there has been continuity of symptomatology.  

Nor is service connection warranted on a direct basis.  As noted, the record does not support an in-service incurrence of hypertension.  Additionally, there is no medical opinion of record establishing a nexus between the Veteran's hypertension and his active service.  While the Veteran has not undergone a VA examination for this condition and a nexus opinion has not been sought, the Board finds that a VA examination and opinion are not necessary.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The requirements to secure a VA examination are a low bar.

Although McClendon sets a low bar, that bar has not been met here.  While the record reflects a current disability, there is no evidence of hypertension in service, and no indication that the Veteran's current hypertension is related to his active service.  The only evidence of a possible connection between the Veteran's current hypertension and his service are the Veteran's own broad and conclusory statements that the conditions developed in service, and such statements are not sufficient to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (holding that conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  The Board finds no credible evidence of in-service manifestation of hypertension, persistent and/or recurrent symptoms of disability since service or competent evidence suggesting hypertension is due to active service.  

In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for service connection for hypertension.  Accordingly, service connection for hypertension is not warranted.  


Diabetes Mellitus

The Veteran contends that his diabetes type II is associated with his active service.  Charleston VAMC records reflect a current diagnosis for diabetes.  As diabetes is also a chronic condition listed in 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), the Board has initially considered service connection on a presumptive basis.  However, the evidence does not reflect that the Veteran was diagnosed with diabetes during service or within a year of discharge.  To the contrary, the Veteran's STRs are silent for any treatment or diagnosis for diabetes or elevated glucose levels.  Thus, the Board determines that the fact of chronicity in service or within the presumptive period is not adequately supported, and the presumption of service connection for chronic diseases does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  While the presumption of service connection does not apply, the Board has considered whether the second and third elements of service connection may be established based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not indicated and the record does not suggest that there has been continuity of symptomatology.  

Nor is service connection warranted on a direct basis.  As noted, the record does not support an in-service incurrence of diabetes.  Additionally, there is no medical opinion of record establishing a nexus between the Veteran's diabetes and his active service.  While the Veteran has not undergone a VA examination for his diabetes and a nexus opinion has not been sought, the Board finds that a VA examination and opinion are not necessary.  Although McClendon sets a low bar, that bar has not been met.  The only evidence of a possible connection between the Veteran's diabetes and his service are the Veteran's own broad and conclusory statements that the condition is related to service.  As noted, such statements are not sufficient to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d at 1274.  As the evidence does not establish an in-service incurrence or nexus, service connection for diabetes is denied. 



High Cholesterol

The Veteran contends that he has high cholesterol associated with his active service.  While the record reflects that the Veteran has a current diagnosis, high cholesterol is not a "disability" for the purposes of awarding VA disability benefits.  38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Instead, high cholesterol is a laboratory finding, not a disease or injury, or a disability resulting from a disease or injury.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are not, in and of themselves, disabilities).  

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. at 439.  In this case, there is no evidence of record suggesting that high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  Nor does the evidence suggest that the Veteran's high cholesterol is associated with any disability incurred in or aggravated by active service.  Lacking a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for high cholesterol is not warranted.  

Back and Prostate Disorders

The Veteran contends that his back and prostate disabilities are associated with his active service.  Charleston VAMC records reflect current diagnoses for a back disability and a prostate disability.  However, the Board determines that each claim fails for lack of an in-service incurrence and a nexus.  The Veteran's STRs are silent for any injuries, complaints, treatment, or diagnoses for a back or prostate disability.  Additionally, the Veteran has not specified how these conditions are related to his active service.  As such, the claims fail for lack of in-service incurrence.  

Even assuming for the sake of argument, that in-service events were established, there is no competent nexus opinion of record regarding the conditions.  The Board acknowledges that the Veteran has not undergone a VA examination for these conditions and a VA opinion has not been sought.  However, the Board determines that a VA examination is not necessary.  Although McClendon sets a low bar, that bar has not been met.  The only evidence of a possible connection between the Veteran's current disabilities and his service are the Veteran's own broad and conclusory statements that the conditions are related to service.  As noted, such statements are not sufficient to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d at 1274.  As the evidence does not establish an in-service incurrence or nexus, service connection for the claims for a back disability and a prostate disability are denied. 

Sleep Apnea and Chronic Condition Affecting Sleep 

The Veteran contends that he has sleep apnea and a chronic sleep condition, which he associates with his active service.  The record does not reflect a current diagnosis for either sleep apnea or a condition affecting sleep or sleep conditions.  Nor is there evidence of persistent or recurrent sleep issues.  To the contrary, an October 2015 depression screening from Charleston VAMC reflects that the Veteran denied trouble falling asleep or sleeping too much.  In response to this question, the report indicates "not at all."  Lacking a current diagnosis or persistent or recurrent symptoms for sleep apnea or a sleep condition, the cornerstone element of service connection has not been met.  Brammer v. Derwinski, supra. As such, service connection is not warranted for the claims for service connection for sleep apnea and a chronic disability to account for sleep conditions.  

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Additionally, at the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Hearing Loss

Ratings for hearing loss disabilities are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.85, to evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Table VIa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone average threshold.  38 C.F.R. § 4.85(c).  

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  Having reviewed the record, the Board determines that the evidence does not support a compensable rating for any period of the appeal.   

In October 2012, the Veteran underwent a VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
30
30
30
35
31.25
LEFT
25
30
40
40
33.75

Speech recognition was 92 percent for the right ear and 84 percent for the left ear.  Mechanical application of Table VI to the October 2012 results yield Roman numeral I for the right ear and Roman numeral II for the left ear.  Application of Table VII to Roman numeral II for the poorer ear and Roman numeral I for the better ear yields a 0 percent rating.  

There are January and July 2013 audiology reports from Charleston VA Medical Center (VAMC) of record.  However, the reports do not provide any audiological readings.  The Board reiterates that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Thus, the January and July 2013 audiology reports are inadequate for determining hearing impairment for VA purposes.  

In March 2015, the Veteran underwent another VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
15
15
20
15
16.25
LEFT
10
20
25
25
20

Speech recognition was 96 percent for both ears.  Mechanical application of Table VI to the March 2015 results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.  Given the probative evidence, a compensable rating is not warranted.  

Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, at no time during the appeal period did audiological examination results yield a compensable rating.  Accordingly, the Board finds that a uniform rating is warranted.  

Tinnitus

The Veteran contends that his tinnitus is more disabling than the rating assigned.  The Veteran's tinnitus is rated under Diagnostic Code 6260.  38 C.F.R. § 4.87.  Pursuant to Diagnostic Code 6260, a 10 percent rating is assigned for tinnitus whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C. § 1155; 38 C.F.R. § 4.87; Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

The Board acknowledges the Veteran's reports of worsening tinnitus.  See January 2013 and July 2013 Audiology Reports, Charleston VAMC.  However, the Veteran has been assigned the maximum schedular rating available for tinnitus, which is assigned regardless of the extent of the tinnitus and whether the ringing is unilateral or bilateral.  As there is no legal basis upon which to award a higher or separate schedular rating for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Earlier Effective Date

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

For a claim for direct service connection, the effective date will be the day after separation from service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a final decision may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a).  In the absence of CUE, a final and binding RO decision will be accepted as correct.

In the case at hand, the Veteran contends that an effective date prior to September 22, 2011, is warranted for the grant of service connection for his bilateral hearing loss and tinnitus.  The Veteran was granted service connection for bilateral hearing loss and tinnitus in a December 2012 rating decision, and was notified of this decision on December 31, 2012.  The Veteran did not challenge the assigned effective date within a year of this decision.  Although the Veteran was notified of the rating decision, he did not appeal the effective date assigned or submit new and material evidence as to that issue within the appeal period.  Accordingly, the December 2012 rating decision became final as to the effective date assigned.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In his May 2017 VA 9 form, the Veteran, through his attorney, indicated that he was seeking an earlier effective date for his grant of service connection for bilateral hearing loss and tinnitus.  As the claim was not filed within a year of the December 2012 rating decision in which the effective date was assigned, the May 2017 claim is considered a freestanding effective date claim.  However, there is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final rating decision.  When a decision is final, only a request for a revision based on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, the Board is statutorily barred from revisiting the effective date assigned in the December 2012 rating decision, and any attempt to collaterally attack that decision must be addressed in a motion based on clear and unmistakable error.  

Accordingly, the Veteran's claim for an effective date prior to September 22, 2011, for service connection for bilateral hearing loss and tinnitus must be denied as a matter of law.  

The Board notes that the Veteran is represented by an attorney in this matter and would like to note that the representatives and VA both need to work together to ensure that the process is improved by avoiding actions that burden the process of adjudication unnecessarily. See Massie v. Shinseki, 25 Vet.App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").


ORDER

Entitlement to service connection for an organic mental disorder is granted. 

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for a prostate disability is denied.  

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a chronic disability to account for sleep conditions is denied.


Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Entitlement to an initial disability rating for tinnitus in excess of 10 percent is denied.

Entitlement to an effective date prior to September 22, 2011, for the award of service connection for bilateral hearing loss is dismissed.

Entitlement to an effective date prior to September 22, 2011, for the award of service connection for tinnitus is dismissed.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


